Citation Nr: 0401833	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for impingement 
syndrome of the right shoulder (major), currently rated as 10 
percent disabling, from an initial grant of service 
connection.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1984 to March 
2001.       
This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected right shoulder 
disability during the period of March 
2001 to the present.  Obtain records from 
each health care provider the veteran 
identifies.
2.  The RO should obtain the veteran's 
medical records concerning his service-
connected right shoulder disability from 
the VA Outpatient Clinic (VAOPC) in 
Orlando, Florida for the period of August 
2001 to the present.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to show 
the current severity of his service-
connected right shoulder disability.  The 
claims folder should be made available to 
the examiner for review.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since January 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




